Justice LOHR
dissenting:
I agree with the plurality that for a child to be available for adoption by a stepparent it must be determined that the natural parent is unlikely to make future support payments consistently. I disagree, however, with the plurality’s allocation of the burden of proof on that issue and its decision concerning the quantum of evidence necessary to satisfy that burden. In any event, we should not resolve the issue of the likelihood of consistent future support payments on its merits on appeal, but instead *854should remand so that the trier of fact can make the necessary findings based on the applicable standard and burden as determined by this court. For these reasons, I respectfully dissent.
I.
In the case of In re R.H.N., 710 P.2d 482 (Colo.1985), we held that in a stepparent adoption in which the availability of the child for adoption is based upon a natural parent’s failure without cause to provide reasonable child support, a court must address three factors:
(1) whether the best interests of the child are served by the termination of the natural parent’s rights and by the adoption; (2) whether the natural parent failed without cause to pay reasonable child support for one year or more; and (3) whether there is any likelihood that the natural parent will provide child support.
Id. at 485. The first two factors are derived from Colorado statutes. See § 19-5-210(2)(d), 8B C.R.S. (1988 Supp.) (best interests of the child); § 19-5-203(l)(d)(II) (failure to provide support). The third was adopted by this court in order to provide the fundamentally fair procedure for termination of parental rights that is required to accord due process of law to the natural parent. R.H.N., 710 P.2d at 487.1 As a result, the third factor in R.H.N. must be established as one essential ground for termination of the parental rights of a nonconsenting natural parent in a stepparent adoption proceeding in which the availability of the child for adoption is based upon the failure of the natural parent to provide support.2
In R.H.N. we noted that “[d]ue process prohibits a state from severing a natural parent’s rights in the relationship with the parent’s child absent clear and convincing evidence supporting the grounds for termination.” 710 P.2d at 488 n. 5; accord Santosky v. Kramer, 455 U.S. at 747-48, 102 S.Ct. at 1391-92.3 This is because “[i]n parental rights termination proceedings, the private interest affected is commanding; the risk of error from using a preponderance standard is substantial; and the countervailing governmental interest favoring that standard is comparatively slight.” Santosky v. Kramer, 455 U.S. at 758, 102 S.Ct. at 1397. Because R.H.N. requires that the unlikelihood that the natural parent will provide child support in the future be established before parental rights can be terminated in a stepparent adoption, this ground for termination must be established by clear and convincing evidence as well.
The plurality opinion is persuasive in its construction of the third of the R.H.N. factors to mean that it must be established that the natural parent is unlikely to make future support payments consistently. See plurality op., parts II and III. The plurality opinion also correctly identifies the considerations relevant to resolving the issue of the likelihood of consistent future child support payments. See plurality op., part III, at 848-49.
The plurality, however, distinguishes among the three grounds for termination in R.H.N. with regard to the allocation of the burden of proof and the quantum of evi*855dence necessary to satisfy that burden. The plurality acknowledges that the stepparent has the burden of establishing each of the first two grounds by clear and convincing evidence. Plurality op. at 848. With respect to the third, however, the plurality holds that the burden shifts to the natural parent to prove that “it is likely that he or she will make consistent support payments in the future.” Plurality op. at 848. Although the plurality opinion is not explicit concerning the quantum of evidence necessary to satisfy that burden, it appears to adopt a preponderance of the evidence standard. I see no basis for allocating the burden of proof or establishing the quantum of evidence necessary to satisfy that burden any differently for the third ground for termination than for the first two. R.H.N. makes the third ground as essential to termination of parental rights as the other two. Therefore, due process requires that it be established by the stepparent by clear and convincing evidence in order to terminate the rights of the natural parent. R.H.N., 710 P.2d at 488 n. 5; Santosky v. Kramer, 455 U.S. at 747-48, 102 S.Ct. at 1391-92.
II.
Even if I agreed with the plurality opinion regarding the applicable burden of proof, I could not agree that we should determine on appeal the likelihood that the natural parent will consistently make child support payments in the future. The plurality opinion explicates for the first time the standard, the burden of proof and the quantum of evidence rules that are to be applied in resolving this issue and offers helpful guidance for resolution of that issue. The finder of fact did not have the benefit of this in making a finding concerning the likelihood that the natural parent would make child support payments consistently in the future. Moreover, the evidence in this case leaves this issue in considerable doubt — doubt that should be resolved by the finder of fact. See, e.g., Bond v. District Court, 682 P.2d 33, 40-41 n. 4 (Colo.1984); Berkley v. Consolidated Lower Boulder Reservoir & Ditch Co., 73 Colo. 483, 488, 216 P. 548, 550 (1923).4 Although the natural father did not pay court-ordered child support for a seventeen-month period and he acknowledged that his attorney had advised him that he must make the payments as ordered, he testified that on the basis of a conversation with the child’s mother, he believed she had excused his obligation to pay. After the petition for stepparent adoption was filed, the natural father paid $1500 during the course of seven months to reduce the ar-rearage to $900. He testified that he intended to make monthly child support payments in the future. The finder of fact, who heard this testimony, is uniquely well positioned to assess the natural parent’s credibility and resolve. As the plurality notes, “whether a natural parent is unlikely to pay support in the future is a question of fact for the trial court to determine on a case by case basis, considering all the evidence as a whole, including the credibility of the witnesses.” Plurality op. at 849. We should apply that rule here.
III.
I would reverse the judgment of the court of appeals and would remand the case to that court with directions to remand it to the district court for further proceedings based on the views expressed in this dissenting opinion. Fundamental fairness requires no less.
QUINN, C.J., and KIRSHBAUM, J., join in this dissent.

. "[B]ecause natural parents have a fundamental liberty interest in the companionship, care, custody, and management of their children, a court must provide parents with fundamentally fair procedures if termination of parental rights is sought.” R.H.N., 710 P.2d at 487 (citing Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982)).


. 'In order to provide a procedure that is fundamentally fair, once a court has determined that [the second R.H.N. factor has been established] the court must look beyond the twelve-month period to determine whether there is any likelihood that the natural parent will provide child support.” 710 P.2d at 487.


. Although Santosky v. Kramer involved termination of parental rights incident to a child neglect proceeding, we held in R.H.N. that “the requirement for clear and convincing evidence supporting termination is equally applicable to the parental right terminations involved in stepparent-initiated adoption proceedings because the same fundamental liberty interest of the natural parent in the relationship with the child is involved and because the state through its courts acts to sever a parental tie." R.H.N., 710 P.2d at 488 n. 5.


. In cases where the evidence was not conflicting we occasionally have implicitly resolved factual issues without remanding to the trier of fact. See R.H.N., 710 P.2d 482 (implicitly resolving likelihood of future payments of child support).